                                          Case 3:20-cv-09134-WHO Document 9 Filed 09/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     ANTHONY J. ROBLEDO,                            Case No. 20-cv-09134-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                        ORDER OF DISMISSAL
                                   9
                                                v.

                                  10     KATHLEEN ALLISON, et al.,

                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Mail sent by the Court to plaintiff was returned as undeliverable more than 60 days
                                  14   ago. Accordingly, this federal civil rights action is DISMISSED (without prejudice)
                                  15   because plaintiff failed to keep the Court apprised of his current address pursuant to Civil
                                  16   Local Rule 3-11(b) and because he failed to prosecute this matter, see Fed. R. Civ. P.
                                  17   41(b). Because this dismissal is without prejudice, plaintiff may move to reopen the
                                  18   action. Any motion to reopen must be clearly titled as “Motion to Reopen.”
                                  19          The Clerk shall enter judgment in favor of defendants, and close the file.
                                  20          IT IS SO ORDERED.
                                  21    Dated: September 16, 2021
                                                                                        _________________________
                                  22
                                                                                        WILLIAM H. ORRICK
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
